Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Patent no. 10398226 herein referred to as Chen’226). Chen’226 discloses an attachment member (30, figure 12) which is attachable to target members of different types (rack posts 32, figure 5 and post 200, figure 9), the attachment member comprising: a member main body (34, figure 4); a first protrusion (42, figure 4) which is .    
Regarding claim 2, Chen’226 discloses wherein, when the member main body (34) is attached to the first target member (200, figure 13), the first protrusion (44, figure 13) is engaged with the first engaged part (hole 204, figure 13), and the second protrusion (52) is retracted inside the end portion of the member main body (figure 13) by the advancement and retraction mechanism (56), and the end portion (end plate of 30) of the member main body around the second protrusion comes into contact with the target member (200, figure 13).  
Regarding claim 3,  Chen’226 discloses wherein, when the member main body is attached to the second target member (32, figure 6), 3Docket No. 2241200117US01 the second protrusion (52) is engaged with the second engaged part (58a, figure 6), and the first protrusion (44/42, figure 6) is inserted into another second engaged part (hole 58b, figure 6) different from the second engaged part (58a, figure 6) with which the second protrusion (52) is engaged.  
Regarding claim 4, Chen’226 discloses wherein an external dimension of the first protrusion (42, figures 6 or 44, figure 13) in a direction orthogonal to a direction which 
 Regarding claim 5, Chen’226 discloses wherein the first protrusion (44, figure 13) and the second protrusion (52, figures 6 and 13) have different shapes when seen in a direction in which a first end portion is connected to a second end portion of the member main body.  
Regarding claim 6, Chen’226 discloses wherein a plurality of sets of the first protrusions (44, figures 12 and 13) and the second protrusions (52, figures 12 and 13) are provided.  
Regarding claim 7, Chen’226 discloses wherein, the first protrusion (44, figure 13), the second protrusion (52), and the advancement and retraction mechanism (56) are provided at both end portions of the member main body, and a third protrusion (the other 54, figures 12 and 13) which is provided at, at least first end portion of the member main body, and protrudes from the end portion of the member main body is further provided.  
Regarding claim 8, Chen’226 discloses wherein, the advancement and retraction mechanism (56) comprises: a protrusion member (52) which forms the second protrusion; a holding member (54) which holds the protrusion member (52) to be advanceable and retractable from the end portion of the member main body; and a biasing member (56) which is configured to bias the protrusion member in a direction of protruding from the end portion of the member main body.  
Regarding claims 9 and 10, Chen’226 discloses a member attachment structure to a member that is target (200, figure 13), wherein the member comprises: a member .  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record further demonstrate attachment structure with advancement and retraction mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc